 JOHN-ANDERSON L. MEYER 8541
 DANIEL J. CHENG 10194

 DENTONS US LLP
 1001 Bishop Street, Suite 1800
 Honolulu, HI 96813
 Telephone: 808 524 1800
 Facsimile: 808 524 4591
 Email: john-anderson.meyer@dentons.com
        daniel.cheng@dentons.com

 Attorneys for Defendants
 LONGS DRUG STORES, L.L.C.
 and LONGS DRUG STORES
 CALIFORNIA, L.L.C.

                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAI`I

 STEVE D. MOZINGO,                             Case No. ____________________

                      Plaintiff,
                                               DEFENDANTS LONGS DRUG
         vs.                                   STORES, L.L.C. AND LONGS
                                               DRUG STORES CALIFORNIA,
 LONGS DRUGS; LONGS DRUG
                                               L.L.C.’S NOTICE OF
 STORES CALIFORNIA, L.L.C.;
                                               REMOVAL; DECLARATION
 CVS PHARMACY; JOHN
                                               OF MELANIE K. LUKER;
 DOES 1-50; JANE DOES 1-50;
                                               DECLARATION OF JOHN-
 DOE PARTNERSHIPS 1-50;
                                               ANDERSON L. MEYER;
 DOE CORPORATIONS 1-50;
                                               EXHIBITS “A”-“B”;
 DOE ENTITIES 1-50 and DOE
                                               CERTIFICATE OF SERVICE
 GOVERNMENTAL UNITS 1-50,

                      Defendants.




40016670\000009\115425944\V-3
       DEFENDANTS LONGS DRUG STORES, L.L.C. AND
LONGS DRUG STORES CALIFORNIA, L.L.C.’S NOTICE OF REMOVAL
        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Longs Drug

Stores, L.L.C.1 and Longs Drug Stores California, L.L.C. (“Defendants”), by and

through their attorneys Dentons US LLP, hereby remove this action from the

Circuit Court of the Third Circuit of the State of Hawai`i to the United States

District Court for the District of Hawai`i. In support of removal, Defendants state

as follows:

I.      PROCEDURAL BACKGROUND

        On May 29, 2020, Plaintiff Steve D. Mozingo (“Plaintiff”), filed his

Complaint, Jury Demand, and Summons in the Circuit Court of the Third Circuit,

State of Hawai`i, Civil No. 3CCV-XX-XXXXXXX (“Complaint”). A true and correct

copy of the Complaint is attached to this Notice of Removal as Exhibit “A.” The

Complaint appears to allege that the named defendants negligently failed to safely

maintain the premises of a retail drug store, and seeks special and general damages.

        CT Corporation accepted service of the Complaint on behalf of Defendants

on August 27, 2020. A true and correct copy of the Service of Process Transmittal

is attached to this Notice of Removal as Exhibit “B.”


1
  Longs Drug Stores, L.L.C. is incorrectly named in the Complaint as “Longs Drugs.” As
discussed below, CVS Pharmacy, Inc. is the sole member of Longs Drug Stores, L.L.C., which is
the sole member of Defendant Longs Drug Stores California, L.L.C. CVS Pharmacy, Inc. is
incorrectly named in the Complaint as “CVS Pharmacy.” This Defendant has not been served
with the Complaint as of the date of this filing.


                                            -2-
40016670\000009\115425944\V-3
        This Notice of Removal is timely in that it is filed within 30 days of service

of the Complaint by which Defendants first received notice of the facts indicating

that the case was removable within the meaning of 28 U.S.C. § 1446(b).

        Removal is proper under 28 U.S.C. § 1441 because this Court has original

jurisdiction over this action.

        The Court's jurisdiction arises under 28 U.S.C. § 1332 because the named

parties are citizens of different States and Defendants are not citizens of the state in

which the action has been filed; and the amount in controversy exceeds the sum or

value of $75,000.

II.     GROUNDS FOR REMOVAL

        A.       THE PROPER DEFENDANTS CONSENT TO REMOVAL

        Plaintiff has named the incorrect entities. In his Complaint, Plaintiff has

named “LONGS DRUGS,” “LONGS DRUG STORES CALIFORNIA, L.L.C.,”

and “CVS PHARMACY.” Although “Longs Drug Stores California, L.L.C.” is an

appropriately identified party, “Longs Drugs” and “CVS Pharmacy” are not

correctly named, in the Complaint.

        “CVS Pharmacy, Inc.” is the sole member of “Longs Drug Stores, L.L.C,”

which is the sole member of Defendant “Longs Drug Stores California, L.L.C.”

See Declaration of Melanie K. Luker (“Luker Decl.”) at ¶ 2. It appears that

Plaintiff intended to name “CVS Pharmacy, Inc.” and “Longs Drug Stores,

L.L.C.,” but instead named “CVS Pharmacy” and “Longs Drugs.” Both CVS

                                          -3-
40016670\000009\115425944\V-3
Pharmacy, Inc. and Longs Drug Stores, L.L.C., although not properly named,

consent to removal. See id. at ¶ 1. Accordingly, the proper defendants consent to

the removal of the action.

        B.       THE PARTIES ARE DIVERSE

        Upon information and belief, Plaintiff is a resident of the County of Hawai`i,

State of Hawai`i.

        Defendant Longs Drug Stores California, L.L.C. is a California limited

liability company with its principal place of business in Rhode Island. See Luker

Decl. at ¶ 2.

        The sole member of Defendant Longs Drug Stores California, L.L.C. is

Longs Drug Stores, L.L.C., a Maryland limited liability company with its principal

place of business and company headquarters in Rhode Island. Id. Longs Drug

Stores, L.L.C. has a sole member, CVS Pharmacy, Inc., a Rhode Island corporation

with its principal place of business and corporate headquarters in Rhode Island. Id.

        Taking full account of the rules for determining the citizenship of corporate

entities as set forth Hertz Corp. v. Friend, 559 U.S. 77 (2010), Defendants are not

Hawai`i citizens. None of the proper defendants are incorporated in Hawai`i, or

have a principal place of business in Hawai`i.

        C.       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

        Pursuant to 28 U.S.C. § 1446(c)(2)(B), removal is proper on the basis of an

amount in controversy if a court finds, by a preponderance of the evidence, that the

                                         -4-
40016670\000009\115425944\V-3
amount in controversy exceeds $75,000. A removing Defendant need only show

that the amount in controversy “more likely than not” exceeds the jurisdictional

minimum of $75,000. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404

(9th Cir. 1996). When the amount in controversy is not specified in the complaint,

the court may consider the facts alleged in the complaint as well as in the notice of

removal. See Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir.

1997); Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1031 (N.D. Cal. 2002).

        To ascertain the amount in controversy, a district court takes into account

claims for general damages, pain and suffering, out-of-pocket loss, emotional

distress, punitive damages, and attorneys’ fees. Richmond v. Allstate Ins. Co.,

897 F.Supp. 447, 449-50 (S.D. Cal. 1995). In addition, “the amount in controversy

is not measured by the low end of an open-ended claim, but rather by reasonable

reading of the value of the rights being litigated.” Kenneth Rothschild Trust v.

Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002) (internal

citations omitted).

        The Complaint does not specify the damages sought. Plaintiff alleges,

however, that he has suffered permanent bodily injury, pain and suffering,

disability, disfigurement, mental anguish, loss of enjoyment of life, hospital,

medical and nursing care expenses, treatment, and loss of earnings. Exhibit “A,”

Complaint at ¶4. Based on Plaintiff’s allegations, and upon information and belief

following Defendants’ counsel’s discussion with Plaintiff’s counsel on

                                          -5-
40016670\000009\115425944\V-3
September 11, 2020, the amount in controversy exceeds $75,000, from Plaintiff’s

perspective. See Declaration of John-Anderson L. Meyer at ¶ 7.

         Defendants have satisfied the requirement of demonstrating both complete

diversity and a sufficient amount in controversy. Therefore, removal is proper.

         By removing this action to this Court, Defendants do not waive any

defenses, objections, or motions available to it under state or federal law.

Defendants expressly reserve the right to move for dismissal of some or all of

Plaintiff’s claims pursuant to Rule 12 of the Federal Rules of Civil Procedure.

III.     COMPLIANCE WITH PROCEDURAL REQUIREMENTS

         Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and other

orders served upon Defendants are attached hereto as Exhibits “A” and “B.” 2

         Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been timely

filed.

         Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly serve a copy of

this Notice of Removal on counsel for Plaintiff and will file a copy of this Notice

of Removal with the Clerk of the Circuit Court of the Third Circuit of Hawai`i.




2
 The only Defendants served to date are “Longs Drugs” and “Longs Drug Stores California,
L.L.C.”

                                            -6-
40016670\000009\115425944\V-3
        WHEREFORE, Defendants submit this matter to this Court's jurisdiction

and request that the action proceed in the United States District Court for the

District of Hawai`i as an action properly removed thereto.

                  DATED: Honolulu, Hawai`i, September 18, 2020.



                                      /s/ John-Anderson L. Meyer
                                      JOHN-ANDERSON L. MEYER
                                      DANIEL J. CHENG
                                      Attorneys for Defendants
                                      LONGS DRUGS and LONGS DRUG
                                      STORES CALIFORNIA, L.L.C.




                                        -7-
40016670\000009\115425944\V-3
